Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes are made to the set of claims filed May 13, 2021.  The claims have been amended as follows: 

	Claim 1, line 16:		insert a comma after “second bump”
	
	
	Claim 1, line 31:		delete “with”
				
					insert “within”


	Claim 9, line 5:		delete “such configuration”

					insert “such a configuration”


	Claim 12, lines 15-16:	insert a comma after “second bump”

	
	Claim 12, line 38:		delete “with”

					insert “within”

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is USPN 6,964,360 Tubman et al. (Tubman).  The current claims are distinguished from Tubman because Tubman does not teach, suggest, or disclose an adjustable hanger wherein said detents of each extension are positioned within said box of said extension, as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732